Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-14 are pending, claims 1, 4, 7 and 10 have been amended, and claims 13 and 14 have been newly added.
Response to Arguments
	Applicant's amendments/arguments filed on 11-09-2020 have been fully considered.
Applicant amendment to the claims 7-12 does not overcome the interpretation of the claim under 112(f)  paragraph. Amended claim 7 recites “a controller configured to execute instructions”. Here, while the amended claim provides structure for the controller, still claim does not clearly recite sufficient structure for “access subject management module”, “access control rule management module” and  “access control module”. While claim recites the instructions when executed by the controller implementing the claimed modules, it does not show for example, the claimed modules being instructions executed by the controller, it shows modules are implemented. As such, amendment of “the instructions when executed by the controller implementing” does not avoid interpretation of the claim under 35 U.S.C. §112(f) since it does not provide sufficient structure for “access subject management module”, “access control rule management module” and  “access control module” to perform their recited functions. Therefore, the claims are interpreted under 35 U.S.C. 112(f).
With respect to rejections of the claims 7-12  under 35 U.S.C. 112(b), as put forth above, the claimed limitations “access subject management module” and “access control rule management module” and  “access control module” are interpreted under 112(f). Therefore, the rejection of the claims under 35 
Applicant’s arguments/amendments with respect to rejections of claims under 35 U.S.C. § 103 are moot in view of a new ground of rejection.
Objection
Trade name or a mark have been noted in this application (specification, page 12, lines 24-page 13, line 5). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

CLAIM INTERPRETATION
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “access subject management module” and “access control rule management module” and “access control module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
		The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As put forth above, the claim limitations “access subject management module” and “access control rule management module” and  “access control module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 3, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Publication No.2017/0195324) in view of Nakajima et al. (US Publication No.2007/0188301), further in view of Leboeuf et al. (US Publication No. 2017/0236343).
	As per claim 1 and 7,  Yamamoto teaches a vehicle network access control method for an infotainment apparatus connected to a terminal device, the method comprising: checking an access subject on the basis of at least one among an ID of the terminal device, an application ID, and a user ID of the infotainment apparatus (paragraph [0035], “the head unit and the mobile device may exchange keys, token, or other information that is used by the head unit to authenticate the mobile device”); determining an access right (paragraph [0039], the head unit queries the data base for the mobile device…to determine if the mobile device has the proper permissions”); and 	controlling vehicle network access of the infotainment apparatus according to the determined access right (fig. 3, block 308 and 310 and paragraph [0039], when the requested access is permitted then, request is executed) ,wherein the access right comprises at least one among access permission, access denial (fig. 3, block 308 and 310 and paragraph [0039], and access permission (terminating or executing the request based on access permissions).
	While Yamamoto teaches determining access right based on access permission of the terminal device, Yamamoto does not explicitly teach determining access right on the basis of the access subject, state information of the terminal device, and vehicle state information; and access denial and access permission within a preset time. However, in an analogous art, Nakajima teaches determining access right on basis of the access subject, state information of the terminal device, and vehicle state information (paragraphs [0068], [0069] [0074] and figure 6, S8, S10, S11 and S14. At S8, receiving the location signal LF2 corresponding to vehicle state information, at S10 and S11, receiving and verifying HUID of the portable device which corresponds to access subject , and S12 which discloses the position of the terminal device which corresponds to position of the portable device,  and S14, allowing access to unlock the door. It is noted that in the access to unlock has been provided  based on the HU-Id, location signal LF2 and position of the terminal device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto with Nakajima to determine access right based on location  and identification information, in order to securely provide access to vehicle and vehicle’s features.
 	Yamamoto in view of Nakajima does not explicitly teach access denial and access permission within a preset time. However, in an analogous art, Leboeuf teaches wherein the access right comprises at least one among access permission, access denial, and access permission within a preset time (paragraph [0034], permissions include the time/day during which the smart phone could access to each of the vehicle function). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto and Nakajima with Leboeuf to include denial and access permission within a preset time, in order to regulate access to vehicle’s functions based on time window and day range.
	As per claim 2 and 8, Nakajima furthermore teaches wherein the state information of the terminal device comprises at least one among position information, speed information, and access information of the terminal device ( paragraph [0069], “position of the portable device 3”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto and Leboeuf with Nakajima to include the state information of the terminal device comprises at least one among position information, in order to securely provide access to vehicle and vehicle’s features.
	As per claim 3 and 9, Nakajima furthermore teaches, wherein the vehicle state information comprises at least one among speed information, position information [location], engine information, transmission information, brake information, and breakdown information of a vehicle (paragraph [0066], “location signal LF2”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto and Leboeuf with Nakajima to  include the vehicle state information comprises position information, , in order to securely provide access to vehicle and vehicle’s features.
	As per claim 6 and 12, Yamamoto furthermore teaches, wherein at the determining of the access right, the access right is determined as the access denial when the access subject is not a pre-defined access subject (paragraph [0039], each mobile device permission is stored (defined) in the a database. the head unit queries the database of the mobile device and if the requested access is not defined in the database the access is not permitted).

	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nakajima et al.,  in view of Leboeuf et al., further in view of  Murakami (US Publication No. 2016/0231421).
	As per claim 4 and 10, Yamamoto as modified teaches all limitations of claim as applied to claim 1 and 7 above. Yamamoto as modified does not explicitly teach but in an analogous art, Murakami teaches, wherein at the determining of the access right, a distance between the terminal device and a vehicle is calculated on the basis of position information of the terminal device, which is included in the state information of the terminal device, and position information of the vehicle, which is included in the vehicle state information, and the access right is determined as the access permission when the calculated distance is within a preset distance. (paragraph [0047], in-vehicle device measures the distance to the authenticated mobile radio communication terminal by acquiring the reception radio wave intensity of the response signal from mobile radio communication terminal  and measures the distance based on the reception radio intensity, after that the in-vehicle device determines whether the mobile radio communication terminal is within area Z that is within a predetermined distance from the vehicle,  and based on the measured distance and the determination of distance from the vehicle controls access for example, to door lock). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Nakajima and Leboeuf with Murakami to include  calculating a distance between the terminal device and a vehicle is on the basis of position information of the terminal device and position information of the vehicle and the determining  access right as the access permission when the calculated distance is within a preset distance. This would have been obvious because one of ordinary skill in the art would have been motivated to securely allow access by measuring distance, for the benefit of improving security by allowing the mobile device to access the vehicle when the mobile device is within a predetermined distance from the vehicle.

	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nakajima et al., in view of Leboeuf et al., further in view of  Tickner et al. (US Publication No. 2015/0074003).
	As per claim 5 and 11,  Yamamoto as modified teaches all limitations of claims as applied to claim 1 and 7. Yamamoto as modified does not explicitly teach wherein at the determining of the access right, whether a vehicle is moving is checked on the basis of speed information of the vehicle, which is included in the vehicle state information, and the access right is determined depending on whether the vehicle is moving, but in an analogous art, Tickner teaches wherein at the determining of the access right, whether a vehicle is moving is checked on the basis of speed information of the vehicle, which is included in the vehicle state information, and the access right is determined depending on whether the vehicle is moving (paragraph [0023], “the first signal may pertain to vehicle speed, and the implementation may not authorize access to media until the vehicle has reaches a threshold minimum speed”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Nakajima and Leboeuf with Tickner to include, wherein at the determining of the access right, whether a vehicle is moving is checked on the basis of speed information of the vehicle, which is included in the vehicle state information, and the access right is determined depending on whether the vehicle is moving, in order to provide access to authorized user during an authorized period that can be based on the vehicle speed.

	Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nakajima et al., in view of Leboeuf et al., in view of  Tickner et al., further in view of Scholz (US Publication 2018/0089453).
	AS per claim 13,Yamamoto as modified teaches all the limitation of claim 5 above, but does not explicitly teach when is determined that the vehicle is moving on the bases of the speed information of the vehicle, the access right id determined as access permission only for particular information associated with the vehicle. However, in an analogous art, Scholz teaches when is determined that the vehicle is moving on the bases of the speed information of the vehicle, the access right id determined as access permission only for particular information associated with the vehicle (paragraph [0039], “while a vehicle is moving (e.g., when a speed of the vehicle is above  a threshold, as determined by data from a sensor of the vehicle and/or device), the device access control routine may be modified to present fewer round and display larger candidate objects than when the vehicle is stationary”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Nakajima, Leboeuf, Tickner with Scholz, for the benefit of controlling different functionality and  features in the vehicle.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Publication No.2017/0195324) in view of Tickner a et al. (US Publication No.2015/0074003), further in view of Leboeuf et al. (US Publication No. 2017/0236343).
	As per claim 14, Yamamoto teaches a vehicle network access control method for an infotainment apparatus connected to a terminal device, the method comprising: checking an access subject on the basis of at least one among an ID of the terminal device, an application ID, and a user ID of the infotainment apparatus (paragraph [0035],“the head unit and the mobile device may exchange keys, token, or other information that is used by the head unit to authenticate the mobile device”); 5ApplicationNo.: 16/182,596DocketNo.: MARU-102 
	determining an access right (paragraph [0039], “the head unit queries the data base for the mobile device…to determine if the mobile device has the proper permissions”; and 
	controlling vehicle network access of the infotainment apparatus according to the determined access right (fig. 3, block 308 and 310 and paragraph [0039], when the requested access is permitted then, request is executed), wherein the access right comprises at least one among access permission, access denial (fig. 3, block 308 and 310 and paragraph [0039], and access permission (terminating or executing the request based on access permissions).
	While Yamamoto teaches determining an access right, Yamamoto does not explicitly teach determining access right based on position information and speed information of the terminal device, and access right comprises access denial and access permission within a preset time. However, in an analogous art, Tickner teaches determining access right based on position information and speed information of the terminal device (paragraph [0022], receiving a first signal including speed and location and providing access to media based on received first signal). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto with Tickner to include determining access right based on position information and speed information of the terminal device, in order to provide safety by allowing access to media content based on the location and when the speed is not above the threshold maximum speed. 
	Yamamoto in view of Nakajima does not explicitly teach access denial and access permission within a preset time. However, in an analogous art, Leboeuf teaches wherein the access right comprises at least one among access permission, access denial, and access permission within a preset time (paragraph [0034], permissions include the time/day during which the smart phone could access to each of the vehicle function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto and Tickner with Leboeuf to include denial and access permission within a preset time, in order to regulate access to vehicle’s functions based on time window and day range.

Conclusion


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437